UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7412



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD LEE JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:96-cr-00191-avb)


Submitted:   December 13, 2007          Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Jones, Appellant Pro Se.    Charles Philip Rosenberg,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Lee Jones appeals the district court’s margin

order denying his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000). Jones argued that he qualified for a sentence

reduction     under    Sentencing     Guidelines         Amendment    599,     U.S.

Sentencing Guidelines Manual (“USSG”) App. C (Supp. 2000), which

amended the application notes of USSG § 2K2.4.                    In its margin

notation denying the action, the district court stated that Jones’

“sentence   [was]     calculated    as    a    career    offender.”      (R.   57).

Because   Amendment     599   would      not   provide    Jones   with   a     lower

sentence, see United States v. Hickey, 280 F.3d 65, 69 (lst Cir.

2002) (holding that because defendant was sentenced as a career

offender, Amendment 599 was inapplicable), we affirm.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                      - 2 -